DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 7, the limitation “water-soluble ethylenically unsaturated monomer has a carbon number of 3 to 15” is unclear because the “water-soluble ethylenically unsaturated monomer” comprises a first monomer and a second monomer (lines 7 and 9 of claim 1). This means that the “a first water-soluble ethylenicallv unsaturated monomer” is a mixture of monomers.

The limitation will be examined as if it read --at least one of the first water-soluble ethylenically unsaturated monomer or second water-soluble ethylenically unsaturated monomer has a carbon number of 3 to 15--.
Claim Objections
	Claim 1 requires a monomer wherein the monomer comprises a first monomer and a second monomer. The claim would be clearer if “a water-soluble ethylenically unsaturated monomer” was replaced with --a mixture of water-soluble ethylenically unsaturated monomers-- or equivalent language. A rejection under 35 USC 112(b) has not been made since a person of skill would understand the claim. 
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-5, 7, 17 and 18 is/are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coats (US 20040135292 A1).
	In reference to claim 1, Coats discloses a photocurable support material composition for an inkjet 3D printer (“Photocurable resin compositions are provided that 
a photopolymerization initiator (“Photocurable” [Abstract] and “photoinitiator” [0009]),
a mixture of water-soluble ethylenically unsaturated monomers; wherein the  mixture of water-soluble ethylenically unsaturated monomers comprises:
a first water-soluble ethylenicallv unsaturated monomer comprising a first ionic group and a monovalent counter ion (“second acrylate monomer can be a monovalent acrylate” [0061]. The instant application teaches that a monovalent acrylate is a water-soluble ethylenicallv unsaturated monomer, thus the monovalent acrylate of coats would also be water soluble. See instant examples.); and
a second water-soluble ethyienicallv unsaturated monomer comprising a second ionic group and a polvvalent counter ion (“first acrylate monomer can include … a polyvalent acrylate” [0010]. The instant application teaches that a polyvalent acrylate is a water-soluble ethylenicallv unsaturated monomer, thus the monovalent acrylate of coats would also be water soluble. See instant examples.).
wherein the first water-soluble ethylenically unsaturated monomer and the second water-soluble ethylenically unsaturated monomer are used together (see claim 67).
In reference to claim 2, Coats discloses the photocurable support material composition for an inkjet 3D printer of claim 1

 In reference to claim 3, Coats discloses the photocurable support material composition for an inkjet 3D printer of claim 1
Coats further discloses another unsaturated monomer in an amount of less than 2 mass% in 100 mass% of said photocurable support material composition for an inkjet 3D printer (Table 4 allows for 4 acrylate monomers wherein 2 are CN965 maybe provided in an amount of less than 2%).
In reference to claim 4, Coats discloses the photocurable support material composition for an inkjet 3D printer of claim 1
Coats further discloses an organic acid and/ or a salt thereof (acrylate salt is a carboxylic acid salt).
In reference to claim 5, Coats discloses the photocurable support material composition for an inkjet 3D printer of claim 1
Coats further discloses wherein each of said first ionic group and said second ionic group is at least one selected from a group consisting of carboxylic acid group, phosphoric acid group, and sulfonic acid group (acrylate salt is a carboxylic acid salt).
In reference to claim 7, Coats discloses the photocurable support material composition for an inkjet 3D printer of claim 1

In reference to claim 9, Coats discloses the photocurable support material composition for an inkjet 3D printer of claim 1
Coats further discloses wherein said polvvalent counter ion is selected from a group consisting of zinc ion, magnesium ion, calcium ion, aluminum ion and neodymium ion (“metallic acrylic oligomer” [0081]).
In reference to claim 17-18, Coats discloses the photocurable support material composition for an inkjet 3D printer of claim 1.
Coats further discloses wherein at least one of said first ionic group and said second ionic group is carboxylic acid group and at least one of said first ionic group and said second ionic group is acrylic acid group (“monovalent acrylate monomer” [0010]; An acrylate salt is an acrylic carboxylic acid).	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coats (US 20040135292 A1) and further in view of Farr (US 20050218549 A1).
In reference to claim 6, Coats discloses the photocurable support material composition for an inkjet 3D printer of claim 1
Coats further discloses that the composition can be dispensed by “ink-jet” [0003].
Coats does not disclose that the composition comprises a solvent. 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, photocurable material composition for inkjet 3d printers (Title and “inkjet” [0066]), Farr discloses at [0065] that solvent is useful for adjusting the viscosity of photocurable material compositions for inkjet 3d printers.
The combination would be achievable by adjusting the viscosity of photocurable material compositions for inkjet 3d printers.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the composition such that the composition comprises a solvent.
A person having ordinary skill in the art would have been specifically motivated to configure the composition such that the composition comprises a solvent in order to adjust the viscosity of photocurable material compositions for inkjet 3d printers as 
In reference to claim 8 and 9, Coats discloses the photocurable support material composition for an inkjet 3D printer of claim 1
Coats discloses the acrylate can be monovalent and polyvalent, but is silent regarding the identity of counter ions.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, photocurable material composition for inkjet 3d printers (Title and “inkjet” [0066]), Farr discloses at [0053] that sodium, potassium, ammonium, zinc, magnesium, calcium, and aluminum are art recognized counter ions for acrylates.
The combination would be achievable by using the particular monovalent acrylate suggested by Farr as the monovalent acrylate required by Coats and using the particular polyvalent acrylate suggested by Farr as the polyvalent acrylate required by Coats in the composition.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the composition such that the monovalent acrylate was a sodium, potassium, or  ammonium acrylate and the polyvalent acrylate was a zinc, magnesium, calcium, or aluminum acrylate.
A person having ordinary skill in the art would have been specifically motivated to select the particular monovalent acrylate disclosed by Farr as the monovalent acrylate required by Coats and select the particular polyvalent acrylate disclosed by Farr as the polyvalent acrylate required by Coats in order to combine prior art elements according 
In reference to claim 10, Coats discloses the photocurable support material composition for an inkjet 3D printer of claim 1
Coats further discloses that the composition can be dispensed by “ink-jet” [0003].
Coats does not disclose that the composition comprises a solvent. 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, photocurable material composition for inkjet 3d printers (Title and “inkjet” [0066]), Farr discloses at [0065] that solvent is useful for adjusting the viscosity of photocurable material compositions for inkjet 3d printers.
The combination would be achievable by adjusting the viscosity of photocurable material compositions for inkjet 3d printers.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the composition such that the composition comprises a solvent.
A person having ordinary skill in the art would have been specifically motivated to configure the composition such that the composition comprises a solvent in order to adjust the viscosity of photocurable material compositions for inkjet 3d printers as suggested by Farr by applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Farr further discloses a similar composition as taught by Coats comprising

a photopolymerization initiator (“light sensitive initiator” [Abstract]),
wherein said water-soluble ethylenicallv unsaturated monomer comprises:
a first water-soluble ethylenicallv unsaturated monomer comprising a first ionic group and a monovalent counter ion: and
a second water-soluble ethyienicallv unsaturated monomer comprising a second ionic group and a polvvalent counter ion (“the monomeric acrylate component can also include, … sodium methacrylate, … zinc acrylate.” [0053]), and
wherein the first water-soluble ethylenically unsaturated monomer and the second water-soluble ethylenically unsaturated monomer are used together (“at least one monoacrylate component” [Abstract]. At least one allows for the use of both monomers together;
further comprising: wherein 20 to 70 mass% of said water-soluble ethylenically unsaturated monomer (“SFF composition can include the acrylate component from 5% to about 50% and from about 20% to about 50% by weight” [0054]);
0.05 to 10.0 mass% of said photopolymerization initiator (“light sensitive initiator from 0.01% to about 5%” [0057]); and
20 to 75 mass% of a solvent (“viscosity modifier from 1% to about 30%” [0065] and “viscosity modifier can include, but is not limited to, ethanol” [0065]).

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the composition such that the composition comprises a solvent and comprises 20 to 70 mass% of said water-soluble ethylenically unsaturated monomer; 0.05 to 10.0 mass% of said photopolymerization initiator; and 20 to 75 mass% of a solvent.
A person having ordinary skill in the art would have been specifically motivated to modify Coats by following the general recipe guidance of Farr because, although Coats provides several particular examples, they do not provide general guidance. Thus, a person of skill wanting to practice the Coats invention would rely on Farr for providing guidance when using materials in general that are not necessarily the tradename products used in Farr's examples. This also falls within the scope of the use of known technique to improve similar devices (methods, or products) in the same way; the application a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or the application of a teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744